Citation Nr: 1609613	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an enlarged prostate, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960 and from October 1961 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2013, the Board denied entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  In addition, the Board remanded issues of entitlement to service connection for back, eye, and prostate disabilities for further development.

In a December 2013 Board decision the issue of entitlement to service connection for a back disability was denied.  The issues of entitlement to service connection for a bilateral eye disability and enlarged prostate were remanded for further development.

In an August 2014 order, the United States Court of Appeals for Veterans Claims (Court) granted a July 2014 Joint Motion for Remand (JMR), which vacated the June 2013 Board decision with regard to the issues of entitlement to service connection for hypertension and for a lung disability, to include as due to asbestos exposure.  These issues were remanded for further consideration consistent with the terms of the JMR.

In January 2015 the Board denied entitlement to service connection for a bilateral eye disability and enlarged prostate and remanded the claims of entitlement to service connection for hypertension and a lung disability for additional development.

In January 2016 the Board denied entitlement to service connection for hypertension and a lung disability.

In a January 2016 order, the Court granted a January 2016 JMR, which vacated the January 2015 Board decision with regard to the issue of entitlement to service connection for an enlarged prostate.  The JMR noted that the appellant declined to pursue his claim of entitlement to service connection for a bilateral eye disability.  Additionally, the JMR reported that the claims of entitlement to service connection for hypertension and a lung disability were not before the Court as they were remanded by the Board in the January 2015 decision.

In a December 2015 statement of the Veteran's representative, the issue of entitlement to service connection for allergic rhinitis was raised.  The Veteran's representative, in essence, argues that the issue of lung disability should be broadened to include allergic rhinitis.  However, the claim for lung disability is not general enough to include allergic rhinitis.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the June 2014 and September 2014 examination reports did not address the evidence required by the Board's December 2013 remand order when rendering opinions.  Specifically, the JMR noted that the Board ordered in December 2013 that the examiner address the significance of an April 1976 service treatment record noting that the Veteran had gross hematuria.  The parties to the JMR found that the September 2014 examiner did not address the significance of the April 1976 service treatment record and, although a June 2014 note referenced the April 1976 hematuria, the examiner did not discuss its significance.  The parties to the JMR agreed that there was not sufficient compliance with the orders of the December 2013 Board remand and that remand was necessary for the Board to ensure compliance with the terms of the December 2013 remand order.

As such, the Board is remanding the claim for a medical opinion to be obtained that regarding the Veteran's enlarged prostate, specifically taking into account and discussing the significance of the April 1976 service treatment record identifying hematuria.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The Veteran reported in an October 2010 that he received all of his treatment from private providers.  The Veteran has submitted some private treatment records.  On remand, contact the Veteran and request that he identify all relevant private providers and request that he either supply the records from these providers or provide adequate authorization for VA to obtain the records on his behalf.  Thereafter, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from all identified provider for whom the Veteran has provided adequate authorization. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that the Veteran identify all relevant private providers and request that he either supply the records from these providers or provide adequate authorization for VA to obtain the records on his behalf.  Thereafter, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from all identified provider for whom the Veteran has provided adequate authorization.

2.  Thereafter, return the claims folder to the examiner who rendered the opinion in September 2014, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  The Veteran's VBMS paperless claims file and a copy of this remand should be made available to the examiner for review.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's currently diagnosed benign prostatic hypertrophy was incurred due to any event during active duty service, to include the Veteran's presumed exposure to herbicides.

A full rationale must be provided for all stated medical opinions that reflect consideration of both lay and medical evidence.  In providing the opinion, the examiner must address the significance of the April 1976 service treatment record noting the Veteran has gross hematuria; the Veteran's private doctor's finding of an enlarged prostate in August 2006; and, the Veteran's gradually increasing PSA levels since August 2006 (August 2006, PSA of 1.0; August 2007, PSA of 1.2; September 2008, PSA of 1.5; October 2009, PSA of 1.5; January 2011, PSA of 1.6).

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




